COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

    MARGARET ANNE HARDISON,                              §
                                                                            No. 08-14-00115-CR
                                   Appellant,            §
                                                                               Appeal from the
    v.                                                   §
                                                                              97th District Court
    THE STATE OF TEXAS,                                  §
                                                                        of Montague County, Texas
                                   Appellee.             §
                                                                           (TC# 2013-0082M-CR)
                                                          §

                                                 OPINION

         Appellant Margaret Anne Hardison was charged with theft of property having a value of

$100,000 to $200,000, which at the time was a second-degree felony.1 Appellant waived jury

trial and pleaded not guilty. The trial court found Appellant guilty and sentenced her to ten years’

confinement, but suspended the sentence and placed her on community supervision for ten years.

On appeal, Appellant argues the evidence is insufficient to support her conviction. We affirm.2

                                               BACKGROUND

         Appellant worked as contract labor for Jimmi Barclay, whose business, Barclay Leasing

1
  Act of May 21, 2011, 82nd Leg., R.S., ch. 120, 2011 Tex. Gen. Laws 608, 609 (amended 2015) (current version at
TEX. PENAL CODE ANN. § 31.03(e)(6) (West Supp. 2015)). In 2015, the legislature amended the range of values for
the offense of second-degree felony theft to $150,000 or more but less than $300,000. See TEX. PENAL CODE ANN. §
31.03(e)(6).
2
  This case was transferred from our sister court in Fort Worth, and we decide it in accordance with the precedent of
that court to the extent required by TEX. R. APP. P. 41.3.
Service, provided landman services to various companies. Those services included locating

mineral owners by running the title to properties to determine the current owners, and then

contacting the owners and securing mineral leases on the property. Barclay had entered into a

partnership with two other individuals to create a single, combined landman database or abstract

plant covering Montague, Archer, and Jack Counties. Creation of this landman database entailed

(i) copying and digitizing all or most of the probate and deed records in the three counties, (ii)

compiling those records into one electronic database, and (iii) overlaying that database with

metadata so that the records could be searched. This metadata included the pre-existing county

indices, which are based on names and dates of sale or demise, as well as newly-created indices

based on survey and abstract numbers to make searching the database more efficient and useful for

landman purposes.

       Appellant began working on the database in May 2011, building indices for Archer and

Montague counties.     Appellant had permission during this time to take home jump drives

containing the database to work on them. Appellant quit working for Barclay in July 2012. In

May 2013, Barclay learned that Appellant apparently had retained a jump drive and other external

drives containing the landman database, and that she had attempted more than once to sell the

database to third parties. Drives containing the landman database were found in a subsequent

search of Appellant’s home. During the search, Hardison admitted that she had attempted to sell

the database on three separate occasions to three different persons, but had failed in her attempts.

Hardison later texted Barclay that she was sorry and that she deserved punishment, whatever that

may be.

                                          DISCUSSION


                                                 2
       In a single issue, Appellant contends the evidence was insufficient to show: (1) she

appropriated the property without the effective consent of the owners; (2) she deprived the owners

of the use or enjoyment of their property; and (3) that the market value of the property was more

than $100,000 but less than $200,000, as alleged in the indictment.

                                       Standard of Review

       We review sufficiency complaints under the legal sufficiency standard enunciated in

Jackson v. Virginia. Fernandez v. State, 479 S.W.3d 835, 837 (Tex.Crim.App. 2016); Brooks v.

State, 323 S.W.3d 893, 912 (Tex.Crim.App. 2010). The relevant inquiry is “whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

443 U.S. 307, 318–19, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979) (emphasis in original). We

examine the evidence in the light most favorable to the verdict and ask whether any rational fact

finder could have found the elements of the charged offense beyond a reasonable doubt.

Fernandez, 479 S.W.3d at 837-38; Jackson, 443 U.S. at 319, 99 S.Ct. at 2789. If a rational fact

finder could have so found, we will not disturb the verdict on appeal. Fernandez, 479 S.W.3d at

838; see Jackson, 443 U.S. at 319, 99 S.Ct. at 2789 (upholding conviction where evidence was

legally sufficient); Temple v. State, 390 S.W.3d 341, 363 (Tex.Crim.App. 2013) (affirming

judgment where evidence was legally sufficient to support a conviction).

       Circumstantial evidence is as probative as direct evidence in establishing guilt, and

circumstantial evidence alone may be sufficient to establish guilt. Dobbs v. State, 434 S.W.3d
166, 170 (Tex.Crim.App. 2014); Carrizales v. State, 414 S.W.3d 737, 742 (Tex.Crim.App. 2013)

(citing Hooper v. State, 214 S.W.3d 9, 13 (Tex.Crim.App. 2007)). The jury is the sole judge of


                                                 3
credibility and weight to be attached to the testimony of witnesses. Dobbs, 434 S.W.3d at 170;

see Jackson, 443 U.S. at 319, 99 S.Ct. at 2789. When the record supports conflicting inferences,

we presume that the jury resolved the conflicts in favor of the verdict, and we defer to that

determination. Dobbs, 434 S.W.3d at 170; see Jackson, 443 U.S. at 319, 99 S.Ct. at 2789; see

also Clayton v. State, 235 S.W.3d 772, 778 (Tex.Crim.App. 2007) (observing that it is the fact

finder’s duty “to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts”) (quoting Jackson, 443 U.S. at 319, 99 S.Ct. at 2789).

Each fact need not point directly and independently to the guilt of the appellant, as long as the

cumulative force of all the incriminating circumstances is sufficient to support the conviction.

Dobbs, 434 S.W.3d at 170; Hooper, 214 S.W.3d at 13.

                                             Analysis

       Appellant first contends the State failed to present evidence sufficient to support her

conviction for theft because it failed to establish that she appropriated the database without the

owners’ effective consent. Appellant argues the State failed to prove lack of consent, because

Barclay initially consented to Appellant’s possession of the database for the purpose of performing

the contract work and never revoked that consent by requesting that she return the database when

her services were completed. We disagree.

       A person commits theft “if he unlawfully appropriates property with intent to deprive the

owner of property.” TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2015); see Taylor v. State,

450 S.W.3d 528, 535 (Tex.Crim.App. 2014).            The indictment here modified the statutory

elements of theft by alleging that Appellant unlawfully appropriated the database “by acquiring or




                                                 4
otherwise exercising control over” it and did so “without the effective consent of the owners[.]” 3

         As alleged in the indictment, “appropriate” in this case means “to acquire or otherwise

exercise control over property other than real property.” TEX. PENAL CODE ANN. § 31.01(4)(B)

(West Supp. 2015); see Taylor, 450 S.W.3d at 535. Appropriation is “unlawful” if it is, inter alia,

without the owner’s effective consent. TEX. PENAL CODE ANN. § 31.03(b)(1); Fernandez, 479
S.W.3d at 838; Taylor, 450 S.W.3d at 535. “Consent” means assent in fact, whether express or

apparent. TEX. PENAL CODE ANN. § 1.07(a)(11) (West Supp. 2015); Fernandez, 479 S.W.3d at

838.

         Lack of effective consent may be established by direct or circumstantial evidence. See

Taylor v. State, 508 S.W.2d 393, 397 (Tex.Crim.App. 1974) (overruling cases holding that proof

of consent may only be shown through direct evidence); Martinez v. State, No. 02-14-00423-CR,

2015 WL 1967442, at *3 (Tex.App. – Fort Worth Apr. 30, 2015, no pet.) (“Lack of consent in theft

cases may be proven by direct evidence or circumstantial evidence.”); Silva v. State, No.

08-04-00366-CR, 2006 WL 2080075, at *2 (Tex.App. – El Paso July 27, 2006, no pet.) (“The

State may rely on both direct and circumstantial evidence in proving the owner’s lack of

consent.”).

         The record in the present case contains circumstantial evidence from which the trial court

could have reasonably inferred that the initial consent to possession had been revoked when

Appellant quit working for Barclay in July 2012. Barclay testified that she and her partners were


3
  We measure the sufficiency of the evidence by the elements of the offense as defined by a hypothetically-correct
jury charge. Villarreal v. State, 286 S.W.3d 321, 327 (Tex.Crim.App. 2009) (citing Malik v. State, 953 S.W.2d 234,
240 (Tex.Crim.App. 1997)). A hypothetically correct jury charge accurately sets out the law, is authorized by the
indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s theories of
liability, and adequately describes the particular offense for which the defendant was tried. Villarreal, 286 S.W.3d at
327. The law, as authorized by the indictment, means the statutory elements of the charged offense as modified by
the charging instrument. See Curry v. State, 30 S.W.3d 394, 404 (Tex.Crim.App. 2000).
                                                           5
the owners of all or some portions of the database through their partnership. Although access to

the database was initially given to Appellant as a subcontractor, Barclay testified that Appellant

should not have had access to the database after the conclusion of her contract. Barclay further

testified that she had not granted Appellant the authority to copy information from the database or

hard drives. There is no question that Appellant exercised control of the database. Appellant

emailed portions of the database to one prospective buyer and offered to permit him to examine

documents “on a large jump drive of all counties.”

       Further, Appellant’s work with Barclay was governed by a master land services contract,

which Appellant signed. That contract expressly provided that all information provided by the

company was proprietary and the exclusive property of the company, and that it “shall be delivered

to Company upon completion of services” under the contract. Thus, the document governing

Appellant’s working relationship with Barclay placed an affirmative duty on Appellant to return

the database to Barclay when she quit working in July 2012.

       Moreover, in the audio recording conducted during the execution of the search warrant,

Appellant expressly acknowledged that the records were obtained from a hard drive that Barclay

had permitted her to use, that the information belonged to Barclay and her partners, and that

Appellant “knew better than to do this.” Viewing the evidence in the light most favorable to the

verdict, we conclude that the cumulative force of all these incriminating circumstances was

sufficient to support the trial court’s reasonable inference and finding that Appellant had

unlawfully appropriated the property without the effective consent of the owners.

       Appellant next contends the State failed to prove deprivation.          When as here the

indictment does not specify a particular means of deprivation, there are three different ways in


                                                6
which one can deprive a person of his property under the theft statute. TEX. PENAL CODE ANN. §

31.01(2) (West Supp. 2015). “Deprive” can mean: (A) to withhold property from the owner

permanently or for so extended a period of time that a major portion of the value or enjoyment of

the property is lost to the owner; (B) to restore property only upon payment of reward or other

compensation; or (C) to dispose of property in a manner that makes recovery of the property by the

owner unlikely. Id.

       Appellant’s precise argument is unclear in some respects. But, Appellant clearly and

correctly points out that subsection (B) does not apply because there is no evidence that Appellant

would restore the database only upon payment of a reward or other compensation. The rest of

Appellant’s argument appears to focus solely on subsection (A), under which deprive can mean to

withhold the property from the owner permanently or for so extended a period of time that a major

portion of the value or enjoyment of the property is lost to the owner. Id. at § 31.01(2)(A); Taylor,
450 S.W.3d at 535. In this regard, Appellant points out that Barclay had other copies of the

database at the office, and thus no use or “enjoyment of the property” was lost by her actions.

Appellant also points out that although she sought to sell the database, she was unsuccessful, and

thus no value of the property was lost.

       The weakness of these arguments arises from two bases. First, the State was not required

to show Appellant actually deprived the owners of the database, but only that she unlawfully

appropriated the database “with intent to deprive the owner of property.” TEX. PENAL CODE ANN.

§ 31.03(a) (emphasis added). And, to prove the element of “intent to deprive” for theft, the State

need not prove that an actual deprivation occurred. See Rowland v. State, 744 S.W.2d 610, 612

(Tex.Crim.App. 1988). Deprivation is simply not an element of the offense. Id. What is


                                                 7
relevant is the defendant’s intent at the time of the taking, rather than the actual length of

deprivation. See id.; see also Griffin v. State, 614 S.W.2d 155, 159 (Tex.Crim.App. 1981) (the

element which must be proved is not a deprivation, but the defendant’s intent to deprive at the time

of the taking). Such intent may be inferred from the words, actions, or conduct of the accused.

See McGee v. State, 774 S.W.2d 229, 234 (Tex.Crim.App. 1989).

       Second, “deprive” can also mean to dispose of property in a manner that makes recovery of

the property by the owner unlikely. TEX. PENAL CODE ANN. § 31.01(2)(C). Under this means,

the State was not required to prove a loss of value or loss of use or enjoyment of the property.

And, again, the State need only prove Appellant had the intent at the time of taking to dispose of

the property in a manner that made recovery unlikely. We conclude there is sufficient evidence of

an intent to deprive in this regard.

       Barclay testified that although Appellant had been permitted to take home the hard drives

containing the database for the purpose of performing her duties under the subcontract with

Barclay, Appellant was to “bring it back,” and should not have been in possession of the database

or hard drives containing the database after her contract had concluded. Barclay’s testimony in

this regard was supported by the clear language of the master land service contract that Appellant

had the affirmative duty to return the database when she quit her job in July 2012. Appellant did

not return the database and admittedly attempted to sell the database in her possession to three

persons. The fact that she failed to complete the sales does not negate her intent to make the sales.

Viewing the evidence in a light most favorable to the verdict, we conclude the evidence is legally

sufficient to show and to permit the trial court to reasonably find that Appellant intended to deprive

the owners of their landman database by disposing of the property in a manner that made recovery


                                                  8
unlikely.

       Finally, Appellant contends the evidence was insufficient to show the database had a value

of $100,000 but less than $200,000, as alleged in the indictment. Under Texas law, the value of

the property taken is an essential element of the offense. See Simmons v. State, 109 S.W.3d 469,

478-79 (Tex.Crim.App. 2003). The value of the property unlawfully appropriated is an

aggravating element. See TEX. PENAL CODE ANN. § 31.03(e); Calton v. State, 176 S.W.3d 231,

235 (Tex.Crim.App. 2005).

       The Penal Code defines value as the fair market value at the time and place of the offense

or, if that cannot be ascertained, the cost of replacing the property within a reasonable time after

the theft. TEX. PENAL CODE ANN.§ 31.08(a) (West Supp. 2015). Fair market value is the amount

the property would sell for in cash, given a reasonable time for selling it. Keeton v. State, 803
S.W.2d 304, 305 (Tex.Crim.App. 1991). Value may be proved in a variety of ways. Id. One

method of proving value is through the testimony of the property owner. Id.; see Sullivan v. State,

701 S.W.2d 905, 908 (Tex.Crim.App. 1986) (“It has long been the rule in this State that the owner

of property is competent to testify as to the value of his own property.”). When an owner testifies,

the presumption is that the owner is testifying to an estimation of the fair market value. Id.;

Uyamadu v. State, 359 S.W.3d 753, 759 (Tex.App. – Houston [14th Dist.] 2011, pet. ref’d). The

owner may testify as to the fair market value of the property either in terms of purchase price or the

cost to him of replacing the stolen property. Jones v. State, 814 S.W.2d 801, 803 (Tex.App. –

Houston [14th Dist.] 1991, no pet.); Uyamadu, 359 S.W.3d at 759.

       Appellant contends that the only evidence of market value at the time of the offense was

from witnesses Kubik and Yowell, and that Kubik testified that Appellant offered to sell him the


                                                  9
database for only $12,000, and that Yowell testified only that he didn’t believe the database was

even worth the $5,000 to $12,000 selling price asked by Appellant. Appellant also asserts that

Barclay did not testify as to market value but only as to the cost to produce the database and the

monetary harm the partners would suffer if Appellant had managed to sell the database, and that in

any event, the cost to replace the database was minimal since there were multiple copies of the

database. Appellant also contends that to the extent Barclay testified as to market value it went

only to the finished product after completion and not to the uncompleted form of the database

Appellant attempted to sell. We disagree with all these assertions.

       Barclay did testify concerning the cost to create the database, which was $144,379.81.

This included the cost of paying 19 people who worked over a period of more than seven months to

create the database ($129,046.33), and the expenditures to purchase and rent scanners and to

purchase the county records ($15,333.48). She also testified that if Appellant had completed a

sale of the database, the entire database would have been devalued down to $15,000—$5,000 for

each of the three counties. If this had been the only evidence of market value, we might agree

with Appellant that the evidence was insufficient to prove the alleged value.

       But, Barclay also testified as to the market value of the database in its incomplete state

without the indices completed. She testified the Archer County records would have sold at a fair

market value of probably $200,000 because it was incomplete, the Jack County records for

probably $50,000 to $60,000 due to their incomplete nature, and the Montague County records for

maybe $500,000.

       Viewed in the light most favorable to the verdict, this evidence was sufficient to show that

the value of the appropriated property was more than $100,000 but less than $200,000, as alleged.


                                                10
Because the evidence is sufficient to support Appellant’s conviction for second-degree felony

theft, as charged, her sole issue on appeal is overruled.

                                          CONCLUSION

       The trial court’s judgment is affirmed.


                                               STEVEN L. HUGHES, Justice
April 29, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                 11